          Case 4:19-cv-00449-KGB Document 167 Filed 04/23/20 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES, et al.                                        PLAINTIFFS

v.                                   Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her official capacity as Attorney
General of the State of Arkansas, et al.                                          DEFENDANTS

                                              ORDER

         On April 13, 2020, separate plaintiffs Little Rock Family Planning Services (“LRFP”) and

Thomas Tvedten, M.D., on behalf of himself and his patients (collectively, the “Supplemental

Complaint Plaintiffs”) filed a motion for expedited leave to file a supplemental complaint and a

motion for an ex parte temporary restraining order and/or preliminary injunction (Dkt. Nos. 132,

134). The Court provisionally granted the Supplemental Complaint Plaintiffs’ request to file a

supplemental complaint in its April 14, 2020, Temporary Restraining Order (Dkt. No. 141).1 In

its Temporary Restraining Order, the Court committed to reconsidering the issues addressed

therein upon submission of defendants’ written arguments in this Court. Also on April 14, 2020,

the Supplemental Complaint Plaintiffs filed their first supplemental complaint for injunctive and

declaratory relief (Dkt. No. 142).

         Defendants filed a response in opposition to the Supplemental Complaint Plaintiffs’ April

13, 2020, motions on April 21, 2020 (Dkt. No. 153), to which the Supplemental Complaint




     1
     Pursuant to the Mandate issued by the United States Court of Appeals for the Eighth Circuit
on April 22, 2020, see In re Rutledge, No. 20-1791 (8th Cir. Apr. 22, 2020), the Court vacated the
portion of the Temporary Restraining Order enjoining defendants from “enforcing the Challenged
Provisions against any providers of surgical abortions in Arkansas to bar all surgical abortions,
‘except where immediately necessary to protect the life or health of the patient.’” (Dkt. No. 154
(quoting Dkt. No. 141, at 21)). The Court left undisturbed its provisional grant of the Supplemental
Complaint Plaintiffs’ motion for expedited leave to file a supplemental complaint.
          Case 4:19-cv-00449-KGB Document 167 Filed 04/23/20 Page 2 of 3



Plaintiffs replied on April 22, 2020 (Dkt. No. 158). The Court has under advisement the issues

raised in these filings.

         On April 16, 2020, the Court set the Supplemental Complaint Plaintiffs’ motion for a

preliminary injunction for a hearing on April 24, 2020 (Dkt. No. 147). On April 23, 2020, the

Supplemental Complaint Plaintiffs filed a status report with the Court, noting that, “[d]uring a

press conference yesterday afternoon, Governor Hutchinson and [Arkansas Department of

Health’s] Dr. Nathaniel Smith announced that ADH will release today a Directive that will (i)

replace the April 3 Directive, and (ii) be effective April 27, 2020.” (Dkt. No. 166, at 2). With

respect to their first motion for a preliminary injunction, the Supplemental Complaint Plaintiffs

indicated that they:

         intend to promptly assess the impact of the anticipated April 27 Directive on their
         First PI Motion, and are cognizant of the potential for a new Directive to necessitate
         a supplementation or withdrawal of the First PI Motion, or an amended
         constitutional challenge. Plaintiffs do not want to waste the time and resources of
         the Court, parties, or witnesses by taking live testimony at the evidentiary hearing
         scheduled for tomorrow, April 24, 2020, that could be mooted within a matter of
         days by the new, April 27 Directive. Plaintiffs therefore respectfully request that
         the Court cancel the hearing in view of the current uncertainty, and Plaintiffs will
         notify the Court next week regarding their intent relating to the First PI Motion. In
         requesting that the hearing be canceled, Plaintiffs expressly reserve the right to seek
         to schedule an evidentiary hearing at a future date in connection with any
         supplemented or revised First PI Motion, or any amended constitutional challenge.

(Id., at 3).

         Thereafter, defendants informally contacted the Court to request that the April 24, 2020,

preliminary injunction hearing be canceled. Accordingly, the Court cancels the preliminary

injunction hearing set for April 24, 2020.

         In its status report, the Supplemental Complaint Plaintiffs also addressed their second

motion for an ex parte temporary restraining order and/or preliminary injunction, filed on April

22, 2020 (Dkt. No. 164). The Supplemental Complaint Plaintiffs:

                                                   2
         Case 4:19-cv-00449-KGB Document 167 Filed 04/23/20 Page 3 of 3



       respectfully continue to seek emergency relief with regard to the April 3 Directive
       for patients who will be pushed past the legal limit for abortion care in Arkansas by
       the current Order. As explained in the Second TRO/PI motion, Plaintiffs are
       scheduled to treat two women today who will soon be past the legal limit for
       abortion care in this State, and are irreparably harmed every day that the Ban on
       surgical abortion care is enforced.

(Dkt. No. 166, at 3).

       On its own motion, the Court shortens defendants’ time to respond to the Supplemental

Complaint Plaintiffs’ second motion for an ex parte temporary restraining order and/or preliminary

injunction to Monday, April 27, 2020, at 9:30 a.m. CT. The Court also shortens the Supplemental

Complaint Plaintiffs’ time to file a reply in support of its second motion for an ex parte temporary

restraining order and/or preliminary injunction to Tuesday, April 28, 2020, at 9:30 a.m. CT. The

Court has all of the issues raised in the parties’ filings and this Order under advisement.

       It is so ordered this 23rd day of April, 2020.


                                                        _________________________________
                                                        Kristine G. Baker
                                                        United States District Judge




                                                 3
